COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


MARGARET JANE CRYOR GAYNOR
                                      MEMORANDUM OPINION * BY
v.   Record Nos. 1224-97-4,                 PER CURIAM
      1841-97-4 and 1907-97-4              JUNE 9, 1998

FREDERICK SYLVESTER HIRD, JR.


           FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                     Paul F. Sheridan, Judge
          Edward V. O'Connor, Jr. (Byrd, Mische, Bevis,
          Bowen, Joseph & O'Connor, P.C., on briefs),
          for appellant.

          William B. Cummings for appellee.



     The parties are familiar with the voluminous records

relevant to this protracted litigation, together with the

attendant facts and procedural history.   Accordingly, this

opinion omits needless archival references in resolving those

issues subject of the most recent spate of appeals.

     Our review is "guided by the principle that decisions

concerning equitable distribution rest within the sound

discretion of the trial court and will not be reversed on appeal

unless plainly wrong or unsupported by the evidence."     McDavid v.

McDavid, 19 Va. App. 406, 407-08, 451 S.E.2d 713, 715 (1994)

(citing Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990)).
          Unless it appears from the record that the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          chancellor has abused his discretion, that he
          has not considered or has misapplied one of
          the statutory mandates, or that the evidence
          fails to support the findings of fact
          underlying his resolution of the conflict in
          the equities, the chancellor's equitable
          distribution award will not be reversed on
          appeal.


McClanahan v. McClanahan, 19 Va. App. 399, 401, 451 S.E.2d 691,

692 (1994) (citing Smoot v. Smoot, 233 Va. 435, 443, 357 S.E.2d
728, 732 (1987)).

                    I.   Equitable Distribution
     In fashioning the decree on appeal, our review of the

instant and interrelated records discloses that the chancellor

properly adjudicated the interests of the parties, including the

bank accounts and marital debts in issue, consistent with statute

and prior decisions of our Court in this cause.   Thus, finding no

error, we affirm the award.

                         II.   Rental Issues

     In record 1224-97-4, appellant assigns ten errors to the

trial court's Order on Rental Claim on Remand.    She complains

that imputed rental income attributed to her ownership interests

in the former marital residence was separate property, not

properly subject to consideration in the monetary award.

However, "legal title . . . has little or no bearing upon how

[marital wealth] . . . is to be equitably distributed by a

monetary award under Code § 20-107.3."    Lightburn v. Lightburn,

22 Va. App. 612, 616, 472 S.E.2d 281, 283 (1996).   Here, the

trial court valued appellant's rental claim and properly included


                                - 2 -
it in formulating a monetary award pursuant to the provisions of

Code § 20-107.3.    The court's determination of rental value is

supported by credible evidence and its treatment and analysis in

equitable distribution, carefully detailed in the disputed order,

reflects no abuse of discretion.    We, therefore, affirm the

order.

                        III.   Suspension Bond

     Wife appeals the trial court's decision to allow appellee to

pursue debtor's interrogatories and continue liens against the

appellant's property, despite a Suspension Bond.   Finding that

the trial court's resolution of this issue evinces no abuse of

discretion and is supported by the record, we affirm the

challenged order.
     Accordingly, we affirm the trial court.

                                                         Affirmed.




                                 - 3 -